DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                ARTIS KING,
                                 Appellant,

                                     v.

                  DEPARTMENT OF REVENUE,
        CHILD SUPPORT ENFORCEMENT, and CORINA KING,
                         Appellees.

                               No. 4D20-2244

                               [May 26, 2021]

   Administrative appeal from the State of Florida, Department of
Revenue, Child Support Program; L.T. Case No. CSE #2001377596.

   Artis King, Fort Lauderdale, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Douglas D.
Sunshine, Assistant Attorney General, Child Support Enforcement,
Tallahassee, for appellee Department of Revenue.

PER CURIAM.

   We affirm the final support order without prejudice for appellant to seek
relief under section 409.2563, Florida Statutes (2020).

   Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.